Citation Nr: 1227076	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chemical burn of the feet, bilaterally.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to January 1993.  She also had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from January 1993 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection chemical burn of the feet, bilaterally.  

In a February 2011 Board decision, the Board granted service connection for left trapezius muscle pull and continued the denial for service connection for chemical burn of the feet, bilaterally.  The Board also remanded the service connection claim for chemical burn of the feet for further development.

By rating decision of March 2011, the RO effectuated the February 2011 Board decision and granted a noncompensable rating for left trapezius muscle pull, effective June 26, 2008.  In an April 2011 statement to VA, the Veteran disagreed with the noncompensable rating.  Thereafter, by rating decision of March 2012, the rating for left trapezius muscle pull was increased from noncompensable to 10 percent.  A supplemental statement of the case was issued contemporaneously addressing the issue of entitlement to an increased rating for the residuals of a left trapezius muscle pull.  Later than month, the Veteran responded that she was satisfied with the 10 percent rating that had been assigned for her left trapezius disability.  She made no indication that she wished to further pursue an appeal, which would have necessitated the filing of a VA Form 9 or substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran claims that she has chemical burn of her feet, bilaterally, based upon an injury she sustained in service.  She relates that her feet were chemically burned by fuel while in service, causing a recurring skin condition of the feet.  

In June 2012, in support of her claim, the Board received color photographs of her feet and a statement in support of her claim.  These photographs have not been previously reviewed in connection with the claim on appeal.  Waiver of RO consideration of these photographs was conspicuously not provided.  The photograph were also received well-before the matter was re-certified to the Board.  RO review and consideration must be rendered.  See 38 C.F.R. § 20.1304(c).  

The Veteran also indicated in a March 2011 statement that she served in the Persian Gulf from August 1990 to April 1991.  During this period, she stated that she sustained chemical burn to her feet when she was soaked with fuel.  A May 2011 VA examination was rendered and provided a negative nexus opinion.  Such was due, in part, to the determination that the Veteran did not show a skin abnormality of the feet on examination.  She submitted the color photographs of her feet to show peeling and recurrence of a skin condition of the feet that she attributes to the chemical burn sustained in service.  She says she has been experiencing this recurrence on a steady basis since her in service injury/burn.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the examiner who performed the May 2011 VA examination provide an addendum to that VA examination report.  The examiner should opine, whether it is at least as likely as not (50 percent or more probability) that any identified foot disorder had its onset during the Veteran's service in the Persian Gulf or is otherwise etiological related to her active service.   The examiner must reference and discuss the clinical significance, if any, of the seven (7) color photographs that appear to depict a skin disorder along the Veteran's right foot.  Consideration should also be given to the Veteran's contention that the skin disorder shown in those pictures has been chronic and recurrent since her active service.  The examiner should specifically state whether the Veteran suffers from residuals of a chemical burn of the feet.    

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

If the examiner is not available and another examination is deemed necessary, schedule the Veteran for a VA examination and instruct the examiner to examine the Veteran and evaluate the Veteran's feet in line with the question asked above.  

2.  After completing the above action, and any other development deemed necessary, to include review of the color photographs received without RO waiver, the claim should then be readjudicated.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response by the Veteran and her representative.  The case should be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


